DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 04, 2019 and April 15, 2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 04, 2019 are accepted. 

Specification
	The specification filed March 04, 2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claims 6, 7, 15 and 16 recites the limitation "the rendering of the at least one icon" in line 1 of the cims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. US 2018/0225456 A1 [hereinafter Barsness] in view of Park et al. US 2017/0142589 A1 [hereinafter Park].
As per claims 1 and 10, Barsness teaches a touch screen device comprising: a processor;  a memory coupled to the 
Processor [figure 1];  
a touch screen coupled to the processor that allows a user to interact with a plurality of selectable objects on the touch screen [figure 1];  and 
a security enforcer residing in the memory and executed by the processor, the security enforcer monitoring an environment of the touch screen device and setting a security level for 
In the same field of endeavor, Park teaches a touch screen device comprising user authentication wherein a security enforcer alters rendering of an authentication object on the touch screen according to the set security level by displaying the authentication object in a second location on the touch screen different than a first location on the touch screen where the authentication object was previously displayed (screen 503 and 505 of figure 5 and paragraphs 0146-0148). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Park within the system of Barsness in order to enhance the security of the system by changing display of authentication screen. 

	As per claims 2 and 11, Barsness further teaches the device wherein the environment comprises detected users and detected devices, and wherein the security enforcer sets the security level to one of the at least one elevated security level when the detected users and detected devices include a user or device that is not known to the security enforcer [paragraphs 0048-0051].



	As per claims 4 and 13, Park further teaches the device wherein the second location for the authentication object does not overlap any of the first location for the authentication object (screen 503 and 505 of figure 5 and paragraphs 0146-0148).

	As per claims 5 and 14, Barsness further teaches the device wherein the security enforcer further alters rendering of at least one icon corresponding to an application [paragraphs 0045-0046].

	As per claims 6 and 15, Barsness further teaches the device wherein the altering of the rendering of the at least one icon comprises changing location on the touch screen of a plurality of icons corresponding to a plurality of applications [paragraphs 0045-0046]. 

	As per claims 7 and 16, Barsness further teaches the device wherein the altering of the rendering of the at least one icon comprises making the at least one icon unselectable or hidden [paragraphs 0045-0046].

Allowable Subject Matter
Claim 19 is allowed.
s 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner




/BEEMNET W DADA/Primary Examiner, Art Unit 2435